Opinion issued October 14, 2014




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-14-00459-CV
                         ———————————
                    J. JAMES RAYMOND, Appellant
                                    V.
JOSEPH DEGIOANNI, EMTEL, INC., AND BRAZOS EMERGENCY
PHYSICIANS ASSOCIATION, P.A., THE METHODIST HOSPITAL, THE
METHODIST HEALTH CARE CENTERS D/B/A METHODIST SUGAR
LAND HOSPITAL AND METHODIST WILLOWBROOK, NEPTUNE
EMERGENCY PHYSICIAN SERVICES, P.A., PATRICK G. WOODS,
M.D., DIANA FITE, M.D., NEPTUNE EMERGENCY PHYSICIAN
SERVICES, P.A., JOHN E. BUCK, M.D., STEVE MATTI, M.D., DANIEL
MAO, M.D., LEEOR B. PELEG, D.O., ERIC SCHROEDER, M.D., DAN
BURIAN, M.D., AND GEORGE SIMONS, D.O., Appellees/Cross-Appellants



             On Appeal from the 334th Judicial District Court
                          Harris County, Texas
                   Trial Court Cause No. 2003-53712
                          MEMORANDUM OPINION

      Appellant, J. James Raymond, has filed an agreed motion to dismiss this

appeal and all cross-appeals after settling the case, and requests that all costs be

assessed against the party incurring the same. The parties further request that this

Court dissolve its June 12, 2014 Order that had stayed the trial court’s May 30,

2014 Order Granting Joint Motion for Court Approval of Settlement and Denying

Receiver’s Motion for Release of Funds to Pay Receivership Fees. This motion

was signed by appellees’ and cross-appellants’ counsel, no other party has filed a

notice of appeal, and no opinion has issued. See TEX. R. APP. P. 10.3(a)(2),

42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal and all cross-

appeals, with costs to be taxed against the party who incurred the same. See TEX.

R. APP. P. 42.1(a)(1), (d), 43.2(f). We further lift the stay imposed by our June 12,

2014 Order. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         2